Name: Regulation No 183/64/EEC of the Council of 17 November 1964 laying down common quality standards for asparagus and cucumbers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 229 25.11.64 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 3217/64 REGULATION No 183/64/EEC OF THE COUNCIL of 17 November 1964 laying down common quality standards for asparagus and cucumbers HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 231 on the progressive establishment of a common organisation of the market in fruit and vegetables , and in particular Article 4 (1 ) thereof ; 1 . The following shall be added to Annex I to Regu: lation No 23 : Annex I C 07.01 K Asparagus 07.01 O Cucumbers Having regard to the proposal from the Commission ; 2 Thg u standards for  asparagus (sub-heading No 07.01 K of the Com ­ mon Customs Tariff);  cucumbers (sub-heading No 07.01 O of the Com ­ mon Customs Tariff); are set out in the Annexes to this Regulation Whereas there is a considerable trade in asparagus and cucumbers in several producer Member States and substantial intra-Community trade in the same ; Whereas all the provisions of Regulation No 23 must therefore be applied to these products ; whereas it is necessary to this end to add these products to the list set out in Annex I to that Regulation and to lay down common quality standards for them ; whereas trade in the products classified in accordance with these standards must be liberalised in accordance with Article 9 (2) of Regulation No 23 ; Article 2 This Regulation shall enter into force on 1 January 1965 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1964. For the Council The President R. HOTTERBRAUKER 1 OJ No 30, 20.4.1962 , p. 965/62 . 230 Official Journal of the European Communities ANNEX 1/1 Common quality standards for asparagus I. DEFINITION OF PRODUCE This standard applies to shoots of Asparagus officinalis L. to be supplied fresh to the consumer, asparagus for processing being excluded. Asparagus shoots are classified in three groups according to colour : 1 . white asparagus ; 2 . violet asparagus, having tips of a colour between pink and violet or purple ; 3 . green asparagus , having the tips and a part of the shoot green . This standard does not apply to asparagus of less than 10 mm diameter . II . QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality requirements for asparagus at the dispatching stage, after preparation and packaging. B. Minimum requirements Shoots must be :  whole  fresh in appearance and fresh-smelling  sound  free from damage by rodents or insects  practically unbruised  clean , i.e. practically free from earth or any other dirt  free from any undue external moisture, i.e. adequately 'dried' if they have been washed (shoots may be washed but not soaked)  free from foreign smell or taste . The cut at the base of the shoots must be as clean and as square as possible . The asparagus must not after cutting have undergone any treatment other than re-cooling to preserve or restore its fresh appearance. In addition , shoots must be neither hollow, split , peeled nor broken. Small cracks which have appeared after harvesting are , however, allowed , so long as they do not exceed the limits laid down under 'Tolerances'. The condition of the produce must be such as to allow it to withstand transport and handling and meet market requirements at the place of desti ­ nation. C. Classification (i) 'Extra ' Class Shoots in this class must be well formed and practically straight . Having regard to the ¢ normal characteristics of the group to which they belong, their tips must be very com ­ pact. Only a few very slight traces of rust , removeable by normal peeling by , the consumer, are allowed . Official Journal of the European Communities 231 For the 'white' asparagus group , the tips and shoots must be white ; only a faint pink tint appearing on the shoots after cutting is allowed . In the 'white' and 'violet' asparagus groups , no traces of woodiness are allowed ; in the 'green' asparagus group, a slight trace of woodiness is allowed. To improve presentation when the asparagus is packed in bundles, the base of the shoots on the outside of the bundle may be slightly bevelled, so long as the bevelling does not exceed 1 cm. ( ii ) Class I Shoots in this class must be well formed. They may be slightly curved . Having regard to the normal characteristics of the group to which they belong, their tips must be compact . A few slight traces of rust removeable by normal peeling by the consumer are allowed. For the 'white' asparagus group , the tips may be slightly coloured before cutting and a faint pink tint appearing on the shoot after cutting is allowed provided these colorations disappear after cooking. In the 'white ' asparagus group, no woody shoots are allowed . In the 'violet' and 'green' asparagus groups , a trace of woodiness is permissible . ( iii) Class II Compared with the previous class , shoots may be less well formed , more curved and have less compact tips . Traces of rust, removable by peeling, are allowed. Shoots may be slightly woody. The tips of 'white' asparagus may have a coloration other than a green tint. III . SIZING Shoots are sized by length and diameter . A. Sizing by length The length of the shoots must be between :  17 and 22 cm for long asparagus /  12 and 17 cm for short asparagus  12 and 22 cm for Class II asparagu's in bulk, in packages  under 12 cm for asparagus tips . ? However, green asparagus shoots may have a maximum length 27 cm provided that at least one-third of their length is green . B. Sizing by diameter The diameter of shoots shall be measured at the mid-point of their length . The minimum diameter and the sizing shall be : Quality class Minimum diameter Sizing 'Extra' 12 mm 12 to 16 mm 16 mm and over with a maximum variation of 8 mm in any single package or bundle I 10 mm 10 to 16 mm 16 mm and over with a maximum variation of 10 mm in any single package or bundle 11 10 mm No provisions as to uniformity prescribed 232 Official Journal of the European Communities IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package . . A. Quality tolerances ( i) 'Extra ' Class 5% by weight or number of shoots not satisfying the requirements of the class but meeting the requirements of the class immediately below or having slight unhealed cracks appearing after harvesting. c ( ii) Class I 10% by weight or number of shoots not satisfying the requirements of the class but meeting the requirements of the class immediately below or having slight unhealed cracks appearing after harvesting. ( iii) Class II 10% by weight or number of shoots not satisfying the requirements of the class but fit for consumption. B. Size tolerances 10% by weight or number of shoots deviating from the specified limits subject to a maxi ­ mum deviation of 1 cm in length and 2 mm in diameter . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package or each bundle in the same package must be uniform, and consist only of shoots of the same quality, the same colour and if the produce has to be sized of the same size . However, shoots of a different colour may be allowed within the following limits : ( a) white asparagus : 10% of violet asparagus ; (b) violet and green asparagus : 10 % of another colour. B. Packaging The packaging must be such as to ensure adequate protection for the produce . Any paper or other material used inside the package must be new and harmless to human food . Where printed matter is used, the printing 'must be on the outside only so as not to come into contact with the produce . - The produce when packed must be free from any foreign bodies . Shoots may be packed in one or other of the following ways : ( i) In bundles (firmly bound) of 500 g, 1 kg or 2 kg Shoots on the outside of each bundle must correspond in appearance and size with the average of the whole bundle. Shoots packed in this way must be of uniform length. Bundles must be arranged evenly in the package ; each bundle may be protected by paper. In any one package , bundles must be of the same weight and length . ( ii ) In bulk, in packages 233Official Journal of the European Communities VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer 1 Name and address or code mark . Dispatcher B. Nature of produce 'Asparagus' followed by the indication 'white', 'violet' or 'green ' when the contents of the package are not visible from the outside and , where appropriate, the indication 'short' or ' tips'. C. Origin of produce District of origin , or national, regional or local trade name . D. Commercial specifications ,  Quality class  Size : the maximum and minimum diameters of the shoots or the indication 'not sized'  For asparagus packed in bundles, the number of bundles and the unit weight per bundle. E. Official control mark (optional). ANNEX 1/2 Common quality standards for cucumbers I. DEFINITION OF PRODUCE This standard applies to cucumbers , being varieties of Cucumis sativus L. , to be supplied fresh to the consumer, cucumbers for processing and gherkins being excluded . II . QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality requirements for cucumbers at the dispatching stage. B. Minimum requirements The cucumbers must be :  whole .  sound (subject to the special provisions for Classes I and II )  fresh in appearance  firm  clean, in particular free from dirt, soil and visible traces of chemicals  free from bitter taste (subject to the special provision for Class II under 'Tolerances')  free from abnormal external moisture  free from foreign smell or taste . 234 Official Journal of the European Communities Cucumbers must be sufficiently developed but their seeds must be soft . The state of the prod ­ uce must be such as to allow it to ' withstand transport and handling and to meet market requirements at the place of destination . C. Classification ( i ) 'Extra ' Class Cucumbers in this class must be of superlative quality and have all the characteristics typical of the variety. They must be :  well developed  well shaped and practically straight (maximum height of the arc : 10 mm per 10 cm of length of the cucumber)  of good colour, typical of the variety  free from defects , including all deformations arid particularly those caused by seed formation . ( ii ) Class I Cucumbers in this class must be of grood quality . They must be :  reasonably developed  reasonably well-shaped and practically straight (maximum height of the arc : 10 mm per 10 cm of length of the cucumber). The following defects are allowed :  a slight deformation , but excluding that caused by seed formation  a slight defect in colouring, especially the light coloured part of the cucumber where it touched the ground during growth  slight skin blemishes due to rubbing, handling or low temperature, providing that such blemishes have healed and do not affect the keeping quality . ( iii ) Class II Cucumbers in this class must be of marketable quality . They must meet the minimum requirements , but may show the following' defects :  deformation other than serious seed development  defects in colouring up to one-third of the surface ( in the case of cucumbers grown under glass , considerable defects in colouring in the affected part are not allowed)  healed cracks  slight damage caused by rubbing and handling which does not seriously affect the keeping quality and commercial value. All the defects listed above are allowed for straight and slightly crooked cucumbers . On the other hand crooked cucumbers are allowed only if they have no more than slight defects in colouring and have no defects or deformation other than crookedness . Slightly crooked cucumbers may have a maximum height of the arc of 20 mm per 10 cm of length of the cucumber. Crooked cucumbers may have a greater arc and must be packed separately. III . SIZING (i) The minimum weight for outdoor cucumbers in all classes is 180 g. The minimum weight for forced glasshouse and frame cucumbers is 250 g. ( ii ) Forced glasshouse and frame cucumbers marketed between 1 June and 30 September must , in addition, satisfy the following requirements :  minimum length : 30 cm :  diameter (measured half way along their length ) : between 4 and 7 cm . ( iii) Sizing is compulsory for the 'Extra' Class and Class I. The difference in weight between the heaviest and lightest cucumber in the same package may not exceed 150 g. Official Journal of the European Communities 235 IV. TOLERANCES Tolerances in respect of quality and size shall be allowed for produce not satisfying the requirements for its class . A. Quality tolerances (i ) 'Extra ' Class 5% by number of cucumbers not satisfying the requirements of the class but meeting the requirements of Class I. ( ii ) Class I 10% by number of cucumbers not satisfying the requirements of the class but meeting the requirements of Class II . ( iii ) Class II 10% by number of cucumbers not satisfying the requirements of the class but fit for con ­ sumption . A maximum of 2% by number of cucumbers may have tips with a bitter taste . B. Size tolerances For all classes : 10% by number of cucumbers not conforming to the size requirements . However, this tolerance is applicable only to produce which differs by not more than 10 % from the size and weight limits specified. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed :  10 % for the 'Extra' Class  15 % for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity Each package , transport container or section thereof must contain cucumbers of the same variety, quality class and if the produce has to be sized size . B. Packaging Packaging is compulsory for all cucumbers of the 'Extra' Class and Class I. The cucumbers must be packed sufficiently tightly, so as to avoid damage during transport . Any paper or other material used within the package, transport container or section thereof must be new and harmless to human food. When printed matter is used , the printing must be on the outside only so as not to come into contact with the produce . The produce when packed must be free from any foreign bodies . VI . MARKING 1 . In the case of produce put up in packages , each package must bear the following par ­ ticulars legibly and indelibly marked on the outside : A. Identification Packer Dispatcher Name and address or code mark . 236 Official Journal of the European Communities B. Nature of the produce 'Glasshouse cucumbers' 'Frame cucumbers' 'Outdoor cucumbers' When the contents of the package are not visible from the outside. C. Origin of produce District of origin , or national , regional or local trade name . D. Commercial specifications  Class followed , where appropriate , by the words 'crooked cucumbers' in the case of Class II .  Size (if the produce sized ) indicated by the minimum and maximum weight of the cucumbers . E. Official control mark (optional) 2 . In the case of produce in Class II shipped loose (loaded direct into a transport container) these particulars must appear in a document accompanying the produce.